Citation Nr: 0000512	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cruciate deficient right knee post-operative reconstruction.

2.  Entitlement to an extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to October 
1986.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an increased evaluation for cruciate deficient 
post-operative reconstruction of the right knee and 
entitlement to an extension of total rating pursuant to 
38 C.F.R. § 4.30.


FINDINGS OF FACT

1.  The veteran's cruciate deficient right knee post-
operative reconstruction is evidenced by partial collapsing 
and chronic severe pain.

2.  Service connection for the veteran's right knee 
disability has been in effect since August 1, 1988, at which 
time the veteran's disability was assigned a 10 percent 
evaluation effective from October 15, 1986.

3.  The veteran underwent posterior cruciate ligament surgery 
in February 1994; and manipulation of the right knee in 
September 1994.

4.  The veteran's claim for temporary total convalescent 
ratings was initially received in March 1994; a 100 percent 
rating was assigned based on hospitalization effective from 
February 28, 1994 to March 31, 1994, at which time the 
assignment reverted to 20 percent.  

5.  The veteran again claimed entitlement to an extended 
temporary total convalescent rating on May 31, 1994 due to 
continued physical therapy and a procedure on the right knee 
in September 1994.  In June 1994, the RO extended the period 
for a temporary total rating from February 28, 1994 to 
September 30, 1994; from October 1, 1994, the assignment of 
20 percent again became effective.  
CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for cruciate deficient right knee post-operative 
reconstruction have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71, Diagnostic Code 5257 (1999).  

2.  The criteria for a temporary total convalescent rating 
based on a right knee manipulation conducted in September 
1994 and a subsequent VA medical opinion have not been met.  
38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to an evaluation 
greater than the current 20 percent for his right knee 
disorder related to prior posterior cruciate ligament 
reconstruction, and that he should receive an extension of a 
total rating pursuant to the regulatory provisions of 
38 C.F.R. § 4.30 based on continuing rehabilitation and 
physical therapy.

As an initial matter, a claim for an increased evaluation for 
a service-connected disability is well grounded if the 
veteran indicates that he has increased disability.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, in this case, 
the veteran has established a well grounded claim, based on 
his assertions of increased severity in his right knee 
symptoms.  Bases for the decisions regarding the veteran's 
claims are provided separated below.

Increased rating

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  Id.

Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (1999).  

Based on the rating criteria under Diagnostic Code 5257, and 
in light of the evidence of record, the veteran's post-
operative right knee disability merits an evaluation in 
excess of the current 20 percent rating.  Id.  Specifically, 
the veteran has presented evidence of severe impairment 
accompanied by objective signs of pain so as to warrant the 
next higher and maximum evaluation of 30 percent under this 
particular diagnostic code.  Id.  

The veteran underwent posterior cruciate ligament 
reconstruction in February 1994, as evidenced by the medical 
records associated with the veteran's claims folder.  At that 
time, the veteran's right knee disability was rated at 
20 percent based on clinical data from VA outpatient records 
dated in March to April 1994.  Overall, the records support 
that the veteran's post-operative incision was healing 
appropriately, there was moderate tenderness, and the 
limitation of motion on extension was from zero to 
15 degrees.  See supra, Diagnostic Code 5261.  Thus, the 
veteran's right knee disability was productive of moderate 
impairment, warranting a 20 percent evaluation.  Id.  

Thereafter, the records support ongoing posterior cruciate 
ligament reconstruction therapy during the periods from March 
1994 to June 1994.  Overall, the examiner noted a well-healed 
incision, tender, five degrees flexion contracted with 
flexion to 85 degrees, and no evidence of laxity.  In the 
June 1994 clinical record, the examiner reported that the 
veteran required continued therapy to strengthen the range of 
motion of the right knee and that the use of the brace should 
be limited to only as needed.  Additionally, x-ray studies 
conducted in August 1995 and September 1995 VA examination 
findings revealed no significant change in the right knee.  
Therefore, based on that data, the veteran's right knee 
disability was productive of moderate impairment and 
therefore, merited a 20 percent evaluation.  Id.

However, the evidence most probative in the veteran's case to 
support an evaluation in excess of 20 percent is clinical 
data from the most recent VA examination conducted in June 
1998.  At that time, the examiner noted that the veteran 
experienced some partial collapsing, but no complete locking 
of the right knee.  Further, the examiner observed that the 
veteran walked with a limp, had mild laxity on the right, and 
experienced patellar pain and crepitation.  Also, the 
examiner reported evidence of degeneration.  Altogether, the 
examiner stated that pathology related to the veteran's right 
knee impairment was expected to continue.  Thus, in light of 
the above-noted symptomatology associated with the veteran's 
right knee disorder, the evidence substantiates impairment 
more severe than moderate in nature, and as such, the 
veteran's right knee disability merits an evaluation of 
30 percent.  

In granting the veteran's request for an evaluation above 
20 percent, the Board has considered the above clinical 
findings of record and his subjective complaints of severe 
and chronic pain associated with his right knee disability.  
Nonetheless, the veteran is not entitled to an evaluation 
greater than 30 percent under any of the diagnostic codes 
potentially applicable to right knee disorders.  For example, 
the regulations provide that if a musculoskeletal disability 
is rated under a specific diagnostic code that does not 
involve limitation of motion and another diagnostic code 
based on limitation of motion may be applicable, the latter 
diagnostic code must be considered.  VAOPGCPREC 9-98; see 
also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The medical nature 
of the specific disability to be rated under a particular 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  VAOPGCPREC 9-98.  

Overall, the evidence of record does not support that the 
veteran is entitled to an evaluation greater than 30 percent 
based on the rating criteria associated with the diagnostic 
codes for limitation of motion.  As to Diagnostic Code 5260 
for limitation of flexion, a maximum of 30 percent is merited 
only where there is flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260 (1999).  Under Diagnostic 
Code 5261, with extension limited to 20 degrees, a rating of 
30 percent is merited.  38 C.F.R. § 4.71(a), Diagnostic Code 
5261 (1999).  Primarily, the evidence of record does not 
substantiate limitation of motion in the veteran's right 
knee.  Additionally, as noted above, the veteran has 
presented competent evidence to support an evaluation of 
30 percent under the current diagnostic code; there is 
nothing greater than a 30 percent assignment under Diagnostic 
Codes 5260 and 5261.  Therefore, these codes are not 
applicable in this veteran's case.  Id.

Moreover, other diagnostic codes that pertain to the right 
knee are not applicable in this veteran's case.  The veteran 
has neither contended nor presented evidence of ankylosis; 
therefore, Diagnostic Code 5256 is not for consideration.  
38 C.F.R. § 4.71, Diagnostic Code 5256 (1999).  Further, 
although the veteran has worn a knee brace in the past, there 
is no competent evidence of nonunion with loose motion so as 
to warrant an evaluation above 30 percent under Diagnostic 
Code 5262.  38 C.F.R. § 4.71, Diagnostic Code 5262 (1999).  
Therefore, under the pertinent VA regulations, no other 
diagnostic code provides the veteran with an opportunity for 
an evaluation greater than 30 percent for his for cruciate 
deficient right knee post-operative reconstruction.  Id.

The Board has considered all potential applicable regulations 
and laws relevant to the veteran's assertions and issues 
raised in the record, and has determined that the 
preponderance of the evidence weighs in favor of an 
evaluation in excess of 20 percent, that is, an evaluation of 
30 percent for the veteran's right knee post-operative 
reconstruction is merited in this veteran's case.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Entitlement to a temporary total rating

Temporary total ratings may be assigned if at least one month 
of convalescence is necessitated by surgery for a service-
connected disability, with such benefits payable from the 
date of entrance into the hospital for the period in 
question.  38 C.F.R. § 3.401(h)(2)  

The veteran's bases his request for an extended temporary 
total rating on the evidence of record, including the June 
1994 clinical record in which the examiner stated that the 
veteran need continuing physical therapy to strengthen the 
range of motion of the right knee, as well as the September 
1994 VA hospital record for a procedure on the right knee.  
At the time of discharge, the examiner indicated that the 
veteran would require follow up with physical therapy for a 
two-month period.  The examiner also stated that there were 
no complications and that the veteran demonstrated full range 
of motion post-operatively without signs of pain.  

Nonetheless, the veteran maintains that the statement 
provided by a VA examiner in November 1994 is grounds for 
entitlement to an extended temporary total rating beyond 
September 30, 1994.  Specifically, the VA examiner provided a 
statement to the effect that rehabilitation should have been 
required for the six-month period following the February 1994 
posterior cruciate ligament reconstruction and that 
complications post-operatively necessitated further surgical 
intervention in September 1994 with right knee manipulation.  
The examiner also stated that the VA Chief of Orthopedics 
concurred with the need for additional rehabilitation 
following the September 1994 procedure and that upon re-
evaluation in November 1994, it was determined that the 
veteran was only allowed "activity as tolerated." 

However, such statement or medical evidence does not 
constitute grounds for an extension of a temporary total 
rating.  Significantly, a total disability rating will be 
assigned when it is established that a service-connected 
disability required a period of convalescence following 
inpatient or outpatient hospitalization for a surgical 
procedure which resulted in the following: (1) at least one 
month of convalescence; (2) surgery which resulted in severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps, or recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weightbearing prohibited); or (3) immobilization by 
cast, without surgery, of one or more major joints.  38 
C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraphs (1), (2), or 
(3) cited above.  Extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made under 
paragraphs (2) and (3).  38 C.F.R. § 4.30(b) (1999).

In the instant case, the veteran's September 1994 procedure 
was uncomplicated.  Id.  There were no severe post-operative 
residuals, the veteran did not require the use of a 
wheelchair or crutches, or was there any evidence of 
immobilization by cast.  Id.  Essentially, the veteran did 
not undergo surgery that required a one-month period of 
convalescence.  Id.  Accordingly, the evidence of record does 
not substantiate an extension of the temporary total rating 
beyond the previously granted period of September 30, 1994.  
Id.  In general, the evidence in this veteran's case 
preponderates against the veteran's claim of entitlement to 
an extension for a temporary total rating based on his right 
knee disability.  Id. 


ORDER

Entitlement to an evaluation of 30 percent for cruciate 
deficient right knee post-operative reconstruction is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.


Entitlement to an extension for a temporary total rating for 
the veteran's right knee disability beyond September 30, 1994 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

